ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 27, 2020 has been entered.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Wight on April 27, 2021.
The application has been amended as follows: 

1. (Currently amended) A guidance system, comprising: 
an ultrasound imaging probe for ultrasonically imaging an image area including an internal body portion target; 
a needle separate from the imaging probe configured for insertion into the internal body portion target, the needle  having a magnetic field associated therewith; 
a stylet removably disposed in the needle, the stylet having a magnetic component including a plurality of passive ferromagnets placed adjacent one another; 
one or more sensors associated with the probe configured to sense the magnetic field; 
a processor configured to use data relating to the magnetic field sensed by the one or more sensors to determine a position and/or orientation of the medical device with respect to the one or more sensors; and 
a display configured to show an image of the internal body portion target taken by the ultrasound imaging probe and a depiction representative of the medical device 

3. (Currently amended) The guidance system according to claim 1, wherein the magnetic field of the needle is provided by at least one magnetic element coupled to the needle.

6. (Currently amended) The guidance system according to claim 5, wherein the needle is magnetized prior to use 

11. (Currently amended) A guidance system, comprising: 
an ultrasound imaging probe; 
a plurality of magnetic sensors included in the ultrasound imaging probe; 
a needle having a magnetic field associated therewith; 
a stylet removably disposed in the needle, the stylet having a magnetic component including a plurality of passive ferromagnets placed adjacent one another; 
a processor configured to use data relating to the magnetic field to determine a position and orientation of the needle with respect to the plurality of magnetic sensors; and 
a display designed to show an image taken by the ultrasound imaging probe and a depiction representative of the needle positioned and oriented relative to the image based on the position and orientation determined by the processor such that an approach of the needle to a target shown in the image is depicted when the needle is outside the image.

16. (Currently amended) The guidance system according to claim 11, wherein the plurality of magnetic sensors are embedded within a housing of the ultrasound imaging probe.


Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a stylet in combination with a needle having a magnetic field associated therewith wherein the stylet has a magnetic component “including a plurality of passive ferromagnets places adjacent one another” and other intervening limitations as in independent claims 1 and 11. This feature permits the device to maintain rigidity while being tracked.
Exemplary prior art US 20070049846 to Bown teaches a stylet medical device for tracking wherein a stack of ferromagnets provides a magnetic field for tracking. However, those ferromagnets are spaced apart from one another to allow for bending.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on May 9, 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9456766 has been reviewed and is accepted (associated with application 13118138).  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799